DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application and Claims Status
Applicant’s respond filed on 10/13/2022 is acknowledged and entered.

Claims 1, 3-7, 12, 16-21, and 30-32 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1, 3-7, 12, 16-21, and 30-32 are currently pending.

Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1, 3-7, 12, and 30-32) in the reply filed on 10/13/2022 is acknowledged.  The elected invention is as follows: “In response, Applicants elect Group I with traverse. Applicants maintain it would be no undue burden for the Examiner to search the method claims of Groups II & II when searching the composition claims of Group I”.
The traversal is on the ground(s) that “Applicants maintain it would be no undue burden for the Examiner to search the method claims of Groups II & II when searching the composition claims of Group I”.
This is not found persuasive because this is a mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111.  Under this rule, the applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error.  Further, applicant also states “Applicants look forward to the rejoinder of the process of making claims of Group II and the method of treatment claims of Group III once patentable subject matter has been identified in the claims of Group I”.
The requirement is still deemed proper and is therefore made FINAL.

Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/13/2022.

Additionally, in regards to the rejoinder of the method claims (i.e. Claims 16-21) as discussed in the previous Office actions, applicant is reminded in order to retain the right to rejoinder the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder (see e.g. MPEP § 821.04(b); para. 11 on pg. 6 of the Office action mailed on 08/17/2022).

Applicant’s election without traverse of species for a type of composition in the reply filed on 10/13/2022 is acknowledged.  The elected species is as follows: “In response and without traverse, Applicants elect the following species: a) fluralaner as the species of isoxazoline compound of Formula (1), b) microcrystalline cellulose as the species of solid carrier, c) 2-pyrrolindone as the species of solvent, and d) moxidectin as the species of macrocyclic lactone.”



Claims 5, 12, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.

Accordingly, claims 1, 3, 4, 6, 7, 30 and 31 are under consideration in this Office Action.

Priority
As stated in the Application Data Sheet (ADS) filed on 03/02/2021, this present application is a continuation (CON) of  16/508,758 that was filed on 07/11/2019.  16/508,758 is a CON of 15/386,100 filed on 12/21/2016.  15/386,100 is a CON of 14/390,052 filed on 10/02/2014.  14/390,052 is a 371 of PCT/EP2013/056992 filed on 04/03/2013.  PCT/EP2013/056992 claims priority to provisional application 61/782,028 that was filed on 03/14/2013.  Therefore, this application has an effective filing date of 03/14/2013 for prior art searches.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/390,052, filed on 10/02/2014.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “an isoxazoline compound of Formula (I)
    PNG
    media_image1.png
    130
    315
    media_image1.png
    Greyscale
 Formula (I), wherein R1 = halogen, CF3, OCF3, CN…”, and the claim also recites “wherein the solvent is 2.0 - 35.0% w/w of the composition with solubility for fluralaner” which is the narrower statement of the limitation.  This ‘wherein’ clause implies that the claimed ‘isoxazoline compound of Formula (I)’ is fluralaner.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, claim 7 recites the “soft chewable veterinary pharmaceutical composition of claim 1 wherein the isoxazoline compound is fluralaner”.  Claim 1 for which claim 7 depends recites “wherein the solvent is 2.0 - 35.0% w/w of the composition with solubility for fluralaner”.  This ‘wherein’ clause implies that the claimed ‘isoxazoline compound of Formula (I)’ of claim 1 is fluralaner.  Thus, claim 7 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 1, 6, 7, 30, and 31 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Soll et al. (US Patent 9,259,417 B2; cited in IDS filed 06/03/2021; Effective Filing Date of 02/06/2012).
For claims 1, 6, 7, 30, and 31, Soll et al. claim a solid soft chewable veterinary composition effective for treating and/or preventing fleas or ticks infection or infestation in an animal comprising: a) an isoxazoline active agent of Formula (II) at a concentration of about 1% to about 20% by weight: 
    PNG
    media_image2.png
    135
    350
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof (refers to instant claimed ‘isoxazoline compound of Formula (I)’ of claim 1 and claims 30 and 31; instant claimed ‘fluralaner’ of claims 1 and 7; and the elected species for a type of ‘isoxazoline compound of Formula (I)’); and b) a pharmaceutically acceptable carrier, wherein the carrier comprises: i) a filler which is com starch or pre-gelatinized com starch or a combination thereof; ii) a flavoring agent which is natural or artificial meat flavor; iii) a binder which is polyethylene glycol; iv) a solvent which is a triglyceride (refers to instant claimed solvent of claim 1); v) a surfactant which is sodium lauryl sulfate (refers to instant claimed ‘a pharmaceutically acceptable salt’ of claim 6) at a concentration of about 1 to about 5% (w/w); vi) a humectant which is glycerol; vii) optionally an antioxidant; and viii) optionally a preservative (refers to instant claimed solid carrier of claim 1); wherein the effect is achieved at a dosage of about 10 mg/kg to about 100 mg/kg of active agent of Formula (II); and wherein the composition is effective for fleas for at least 79 days after administration to the animal (Claim 11).  Soll et al. also disclose the followings: (i) the invention provides compositions active against both endoparasites and ectoparasites comprising at least one isoxazoline compound of formula (I), (II), (III) or (IV) in combination with abamectin, dimadectin, doramectin, emamectin, eprinomectin, ivermectin, latidectin, lepimectin, selamectin, milbemectin, milbemycin D, milbemycin A3, milbemycin A4, milbemycin oxime, moxidectin (refers to instant claimed ‘a macrocyclic lactone’ and ‘moxidectin’ of claim 1; and the elected species for a type of ‘a macrocyclic lactone’) or nemadectin, or a combination thereof, and optionally with a further systemically-active endoparasiticide selected from one or more benzimidazole active agents, levamisole, pyrantel, morantel, praziquantel, closantel, clorsulon, one or more amino acetonitrile active agents and one or more aryloazol-2-yl cyanoethylamino active agents, (see col. 41, lines 52-65).  (ii) Solvents may be included in the compositions in concentrations of about 1 to about 50% (w/w).  And more typically, the solvents will be in the compositions at concentrations of about 5% to about 20% (w/w) or about 5% to about 15% (w/w) (see col. 43, lines 14-20).
While Soll et al. do not explicitly disclose that the amount of solvent as recited by instant claim 1, Soll et al. discloses that the amount of solvent ranges from about 1 to about 50% (w/w), about 5% to about 20% (w/w) or about 5% to about 15% (w/w).  These amounts are of “sufficient specificity” for no criticality has been demonstrated in the specification with regard to the amount recited by claim 1, and as a result, a case of anticipation has been established.  As recognized by MPEP § 2131.03:
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).

In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777. In Atofina, the court held that a reference temperature range of 100-500 degrees C did not describe the claimed range of 330-450 degrees C with sufficient specificity to be anticipatory, even though there was a slight overlap between the reference’s preferred range (150-350 degrees C) and the claimed range. "[T]he disclosure of a range is no more a disclosure of the end points of the range than it is each of the intermediate points." Id. at 1000, 78 USPQ2d at 1424. Patentee described claimed temperature range as "critical" to enable the process to operate effectively, and showed that one of ordinary skill would have expected the synthesis process to operate differently outside the claimed range.

While Soll et al. do not explicitly disclose the limitation of ‘with solubility for fluralaner’ of claim 1, this is a functional limitation of the claimed composition (i.e. fluralaner and a solvent) or the fluralaner, which are claimed by Soll et al.  As recognized by MPEP § 2112.01(II):
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

Therefore, the composition of Soll et al. do anticipate the instant claimed invention.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020